1

2

3

4

5
                                   UNITED STATES DISTRICT COURT
6
                                          DISTRICT OF NEVADA
7
                                                     ***
8
     EVARISTO JONATHAN GARCIA,                                Case No. 2:17-cv-03095-JCM-CWH
9
                                            Petitioner,                      ORDER
10           v.
11   NEVADA       DEPARTMENT                       OF
     CORRECTIONS, et al.,
12
                                        Respondents.
13

14          This counseled habeas petition comes before the court on petitioner’s motion for a stay and

15   abeyance (ECF No. 24). Respondents do not oppose (ECF No. 25).

16          Petitioner initiated this action on or about December 13, 2017, with the dispatch of a federal

17   petition for writ of habeas corpus pursuant to 28 U.S.C. § 2254. (ECF No. 5). On December 29,

18   2017, the court provisionally appointed the Federal Public Defender to represent the petitioner.

19   (ECF No. 4). Counsel was officially appointed on April 5, 2018, and filed an amended petition
20   for writ of habeas corpus on February 14, 2019. (ECF Nos. 9 & 18). The amended petition contains

21   an unexhausted claim – Ground 1 – which is based on evidence that counsel obtained during the

22   investigation into petitioner’s case. Petitioner has initiated habeas proceedings in state court in

23   order to exhaust the claim and now asks the court to stay this action while he completes the ongoing

24   state proceedings.

25          In Rhines v. Weber, 544 U.S. 269 (2005), the Supreme Court placed limitations upon the

26   discretion of the court to facilitate habeas petitioners’ return to state court to exhaust claims. The
27   Rhines Court stated:

28


                                                          1
            [S]tay and abeyance should be available only in limited circumstances. Because
1           granting a stay effectively excuses a petitioner’s failure to present his claims first
            to the state courts, stay and abeyance is only appropriate when the district court
2           determines there was good cause for the petitioner’s failure to exhaust his claims
            first in state court. Moreover, even if a petitioner had good cause for that failure,
3           the district court would abuse its discretion if it were to grant him a stay when his
            unexhausted claims are plainly meritless. Cf. 28 U.S.C. § 2254(b)(2) (“An
4           application for a writ of habeas corpus may be denied on the merits,
            notwithstanding the failure of the applicant to exhaust the remedies available in the
5           courts of the State”).
6    Rhines, 544 U.S. at 277. The Court went on to state that “it likely would be an abuse of discretion

7    for a district court to deny a stay and to dismiss a mixed petition if the petitioner had good cause

8    for his failure to exhaust, his unexhausted claims are potentially meritorious, and there is no

9    indication that the petitioner engaged in intentionally dilatory litigation tactics.” Id. at 278.

10          The Ninth Circuit has held that the application of an “extraordinary circumstances”

11   standard does not comport with the “good cause” standard prescribed by Rhines. Jackson v. Roe,

12   425 F.3d 654, 661-62 (9th Cir. 2005). This court has declined to prescribe the strictest possible

13   standard for issuance of a stay. “[I]t would appear that good cause under Rhines, at least in this

14   Circuit, should not be so strict a standard as to require a showing of some extreme and unusual

15   event beyond the control of the defendant.” Riner v. Crawford, 415 F. Supp.2d 1207, 1210 (D.

16   Nev. 2006). Thus, a petitioner’s confusion over whether his petition would be timely filed

17   constitutes good cause for the petitioner to file his unexhausted petition in federal court. See id.

18   (citing Pace v. DiGuglielmo, 544 U.S. 408, 416-17 (2005)).

19          Ground 1 of the amended petition is a claim pursuant to Brady v. Maryland, 373 U.S. 83

20   (1963) and Giglio v. United States, 405 U.S. 150 (1972), asserting that the state withheld school

21   police reports that provided information that could have inculpated another suspect and/or cast

22   doubt on the credibility of the state’s star witness. Petitioner asserts that this claim could not have

23   been exhausted in his first state court postconviction proceedings because he did not have counsel

24   in those proceedings and, although his trial attorney requested the school police reports before

25   trial, they were never provided. It was not until the federal habeas corpus proceedings that

26   petitioner was finally provided the pertinent reports. Petitioner asserts good cause based on the

27   allegedly withheld Brady evidence and the lack of counsel for his first state habeas petition.

28


                                                        2
1           The court agrees that good cause exists for the failure to first exhaust Ground 1 in state

2    court before the filing of the instant petition. The court further finds that Ground 1 is not “plainly

3    meritless,” and that petitioner has not engaged in intentionally dilatory litigation tactics.

4    Accordingly, petitioner’s unopposed request for a stay and abeyance (ECF No. 24) will be granted.

5           In accordance with the foregoing, petitioner’s unopposed motion for stay and abeyance

6    (ECF No. 24) is granted.

7           It is further ordered that this action is stayed pending exhaustion of Ground 1 of the

8    amended petition.

9           It is further ordered that the grant of a stay is conditioned upon petitioner litigating his state

10   postconviction petition or other appropriate proceeding in state court and returning to federal court

11   with a motion to reopen within forty-five (45) days of issuance of the remittitur by the Supreme

12   Court of Nevada at the conclusion of the state court proceedings.

13          It is further ordered that the clerk shall administratively close this action, until such time

14   as the court grants a motion to reopen the matter.

15          IT IS SO ORDERED.

16          DATED THIS 4th day of April 2019.
17

18                                                           JAMES C. MAHAN
                                                             UNITED STATES DISTRICT JUDGE
19
20

21

22

23

24

25

26
27

28


                                                        3
